
	
		II
		110th CONGRESS
		1st Session
		S. 523
		IN THE SENATE OF THE UNITED STATES
		
			February 7, 2007
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To amend the Emergency Supplemental Appropriations Act
		  for Defense, the Global War on Terror, and Hurricane Recovery, 2006 to
		  authorize the Federal Emergency Management Agency to provide additional
		  assistance to State and local governments for utility costs resulting from the
		  provision of temporary housing units to evacuees from Hurricane Katrina and
		  other hurricanes.
	
	
		1.Federal Assistance for
			 utility costs resulting from the provision of temporary housing units to
			 evacuees from hurricane Katrina and other hurricanesSection 2401 of the Emergency Supplemental
			 Appropriations Act for Defense, the Global War on Terror, and Hurricane
			 Recovery, 2006 (Public Law 109–234; 120 Stat. 460),
			 is amended by striking 12 months and inserting 24
			 months.
		
